DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/09/2022 has been entered. Claims 1-3, 5-9, and 12-22 are remain pending in the application. Claim 8 is amended incorporating new limitation “the filter having a density between 0.51g/cm³ and 0.59 g/cm³”. Claim 15-22 is remain withdrawn. Applicant’s argument to the drawing objection have overcome the objection previously set forth in the Non-Final Office Action mailed 06/23/2022 
Claims 1-3, 5-9 and 12-14 are examined on the merits
Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
In response to the argument, see page 7-8, with respect claims 1-3,5, and 6 rejected under 35 U.S.C. 103, the applicant argues that “a person of ordinary skills in the art would not modify “Malhi to incorporate the teachings of Kunshak” because the fluid line coupling 100 between the first conduit section 36a and the second conduit section 36b of Malhi is disposed between a wound dressing and a therapy unit and is not configured to facilitate the passage of liquids”. Examiner respectfully disagrees.  Referring figure 1, the first conduit sections 36a and 36b are located between a collection canister (figure 1, 38) and a wound dressing (figure 1, 12) and configured to maintain fluid communication therebetween (Claim 1, “the collection canister comprising: a first chamber comprising an inlet port configured to be in fluid communication with the dressing and further configured to allow fluid removed from the wound to flow into the first chamber”, which implies wound exudate from the wound dressing flow into the canister 38 through first and second conduit sections 36a and 36b). Therefore, the conduit sections 36a and 36b disposed between a wound dressing and the collection canister 38 and the wound dressing 12 would allow liquid to flow and would want the inline filter within coupling 100 therebetween, and ordinary skill in the art before the effective filing date of the claimed invention would have motivated to modify Malhi to incorporate the teachings of Kunshak and provide the inline filter in order to capture foreign particles as taught by Kunschak ([0009]). 
Furthermore, Malhi discloses when the NPWT device tips, exudate may aspirate from the canister into the control unit thereby damaging the suction pump and/or electronic components (col 2 lines 10-13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malhi to incorporate the teachings of Kunshak and provide the inline filter anywhere between the control unit and the wound dressing including within the coupling 100 between third and fourth conduit portions 36C and 36D or the inline coupling 100 between the first and second conduit portions 36A and 36B in order to capture the foreign particles to protect the control unit in case the NPWT device tips.
For at least reasons above, the applicant’s argument is not persuasive and the rejection is maintained.
In response to the argument, see page 8, with respect claims 2-3, and 5-7 under 35 U.S.C. 103, applicant asserts that the claims are patentable by virtue of their dependency to Claim 1. Therefore, the rejection to the claims are maintained. 
In response to applicant’s argument, page 8 paragraph 5, with respect to claim 8, applicant’s argument depends on newly added limitation, specifically claim 8 is amended to recite “the filter having a density between 0.51g/cm³ and 0.59 g/cm³”, which are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In response to argument, see page 9, with respect to claims 9 and 12-14 under 35 U.S.C. 103, applicant asserts that the claims are patentable by virtue of their dependency to Claim 8. Therefore, the rejection to the claims are maintained.
Malhi remains as the primary reference in rejecting the present claims, for disclosing a majority of the claimed invention.
Kunschak, Mao, Locke, and Burge remain in the present rejection for disclosing and/or rendering obvious the limitations of claims 1-3, 5-9 and 12-14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Malhi (US 9956325 B2), in view of Kunschak (US 20180071510 A1) further in view of Mao (US 9370731 B2).
Regarding claim 1, Malhi discloses a negative pressure wound treatment (NPWT) system, the NPWT system comprising: 
a NWPT therapy unit (figure 1, negative pressure wound therapy apparatus 10); 
a wound dressing (figure 1, wound dressing 12)) configured to overlay a wound bed (figure 1, wound bed ‘w’); 
a first length of tubing (figure 1, second conduit section 36B) comprising a first end (figure 1, end of 36B coupled to canister 38) and a second end (figure 1, end of 36B where coupled to fluid line coupling 100), the first end of the first length of tubing coupled to the NWPT therapy unit, and the second end of the first length of tubing having a first coupling half (figure 1, half of fluid line coupling 100 on 36B); 
a second length (figure 1, first conduit section 36A) of tubing having a first end (figure 1, end of 36A coupled to vacuum port 30) and second end (figure 1, end of 36A coupled to fluid line coupling 100), the first end of the second length of tubing coupled to the wound dressing and the second end of the second length of tubing having a second coupling half; 
an inline coupling (figure 1, fluid inline coupling n100) , the inline coupling comprising the first coupling half and the second coupling half, wherein the inline coupling is configured to operably couple and de-couple the NPWT therapy unit to the wound dressing (col 6 lines 25-29  a fluid line coupling 100 may be used to maintain fluid communication between the first and second conduit sections 36A, 36B when engaged, and may interrupt fluid flow between the first and second conduit sections 36A, 36B when disengaged).
Malhi does not disclose an inline filter comprising a sintered polymer and a superabsorbent material, the inline filter having a tapered geometry on one end.
Wherein the inline filter is disposed within one of the second end of the first length of tubing, the second end of the second length of tubing, or the inline coupling.
Kunschak teaches a medical fluid control device which is relatively pertinent to the problem posed by Applicant of providing a filter within a coupling comprises inline filter (figure 9a, particulate filter 9a) having a tapered geometry on one end ([0034] “In all of the particulate filters 9, 9a, 9b, the hat body 12, 12a, 12b is designed tapering to a point”) disposed within the inline coupling (figure 9, port 3a)
Kunschak provides the filter comprising tapered end in order to capture foreign particles are thus concentrated in the area of the tip ([0009]), which would enhance the filter capturing particles. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malhi to incorporate the teachings of Kunschak, and provide the inline filter having a tapered geometry on one end in order to capture the particles to be concentrated in the area of tapered portion to enhance the filtering function.
	Malhi, as modified by Kunschak, is silent as to the filter inline filter comprising a sintered polymer and a superabsorbent material.
Mao teaches a porous self-sealing media relatively pertinent to Applicant posed problem of blocking passage when it contact with liquid and teaches porous self-sealing medium comprises a sintered mixture of thermoplastic particles, and super absorbent particles (col 44 lines 44-46, the porous self-sealing medium comprises a sintered mixture of thermoplastic particles, PAA powders and super absorbent particles).
Mao provides the self-sealing medial comprises sintered mixture of thermoplastic particles and super absorbent particle in order to prevent liquid from passing through upon contact of liquid (col 1 lines 43). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malhi, as modified by Kunschak, to incorporate the teachings of Mao and provide the inline filter comprising a sintered polymer and a superabsorbent material in order to prevent the liquid passing from the filter.	
 Regarding claim 2, the device of Malhi, modified by Kunschak, and Mao, teaches the NPWT system according to Claim 1.
Malhi does not disclose wherein the inline filter comprises a mixture of polyethylene and a super absorbing polymer (SAP), and is configured to perform as a gel-block when wet so as to prevent fluid from migrating through the filter.
	Mao teaches the in line filter comprises a mixture of polyethylene and a super absorbing polymer (SAP) (col 4 lines 43-44, the self-sealing media comprises a thermoplastic and the thermoplastic particles are selected from the group consisting of polyethylene, and col 44 lines 44-46, the porous self-sealing medium comprises a sintered mixture of thermoplastic particles, PAA powders and super absorbent particles), and is configured to perform as a gel-block when wet so as to prevent fluid from migrating through the filter (col 1 lines 43, prevent liquid from passing through upon contact of liquid).
Mao provides the porous self-sealing medium comprises a sintered mixture of polyethylene and super absorbent particle in order to prevent liquid from passing through upon contact of liquid (col 1 lines 43), which would benefit the device of Mao from prevent the liquid reaches the pressure source. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malhi, as modified by Kunschak, to incorporate the teachings of Mao and provide the mixture of polyethylene and a super absorbing polymer in order to prevent liquid pass through the coupler.
Regarding claim 3, the device of Malhi, modified by Kunschak, Mao, teaches the NPWT according to Claim 1.
Malhi further discloses wherein the first coupling half comprises a female connector and the second coupling half comprises a male connector (col 5 lines 39-43, conduit sections 36A-D of conduit 36 are connected by connector for example bayonet coupling which indicate the fluid inline coupling 100 comprises a male and female portions).
Regarding claim 5, the device of Malhi, modified by Kunschak and Mao, teaches the NPWT system according to Claim 1.
Malhi does not teach the inline filter is disposed within the second coupling half. 
	Kunschak teaches the inline filter (figure 9a, filter 9a) is disposed within the second coupling half (figure 9, connection port 3a, the port 3a is configured to couple to another female portion of connector, therefore it forms coupling half).
	Kunschak provide the filter disposed in the connection port in order to prevent foreign particles possibly introduced via an external medical fluid-guiding component are retained in the attachment port ([0005]). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malhi, as modified by Mao, to incorporate the teachings of Kunschak and provide the inline filter disposed within the second coupling half in order to prevent foreign particles entering the NPWT therapy unit introduced through the tubing from the wound dressing.
Regarding claim 6, the device of Malhi, modified by Kunschak and Mao, teaches the NPWT system according to Claim 1.
Malhi does not teach the inline filter further comprises a dye configured to be released when wet so as to indicate exposure of the inline filter to fluid.
	Mao teaches a porous self-sealing media comprises a dye (col 7 lines 33-40, color change indicator may be optionally employed in the compositions of the present invention. Color change indicator comprises an inorganic or organic dye) configured to be released when we so as to indicate exposure of the inline filter to fluid (col 7 lines 54-55, indicating liquid contact).
	Mao provide a dye to the porous self-sealing media in order to indicate liquid contact (col 7 lines 54-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Malhi, as modified by Kunschak, to incorporate the teachings of Mao and provide the inline filter comprises a dye in order to indicate liquid contact.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Malhi, in view of Kunschak and Mao, and further in view of Locke et al (US 8702665 B2, hereinafter ‘Locke’)
Regarding claim 7, the device of Malhi, modified by Kunschak and Mao, teaches the NPWT system according to Claim 1.
	Malhi does not teach wherein the filter further comprises activated charcoal as a mixture or a layer 
	In the same field of endeavor, Locke teaches reduced pressure sources and system comprises a filter (col 7 line 10, polymeric porous hydrophobic material) comprises activated charcoal as a mixture or a layer(col 7 lines 18-21k in addition, an odor-absorbing material be added to the polymeric, porous, hydrophobic material, and the odor-absorbing material maybe charcoal).
	Locke provides a polymeric porous hydrophobic material filter comprises charcoal in order to remove odors as the exhaust gas exits (col 7 lines 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inline filter of Malhi, as modified by Kunschak and Mao, to incorporate the teachings of Locke and provide the inline filter comprises activated charcoal in order to reduce odor from wound exudate.
Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Malhi in view of Mao in view of Kunschak, further in view of Burge (US 20160305574 A1).
Regarding claim 8, Malhi discloses a dressing assembly (figure 1, dressing 12), the dressing assembly comprising: 
a wound dressing (figure 1, dressing 12) configured to overlay a wound bed: 
a length of tubing (figure 1, conduit 36) coupled to the wound dressing; and 
an inline coupling (figure 1, coupling 100 between tubing 36a and 36b), the inline coupling comprising a first half (figure 1, first half of coupling 100 attached to 36b), the second half (figure 1, second half of coupling 100 attached to 36a)
Malhi does not disclose the second half including a pair of protrusions extending orthogonally from a surface of the tubing
a filter comprising a sintered polymer and an absorbent material  disposed within the tubing.
	Burge teaches fluid couplings, which is relatively pertinent to the problem posed by Applicant of making connection between couplings comprises the second half (figure 2, locking sleeve 120) including a pair of protrusions (figure 2, protruding posts114a and 114b, [0065] “protruding posts 114a and 114b that are about 180° opposed from each other”) extending orthogonally from a surface of the tubing.
	Burge provides the locking sleeve comprises protruding posts that are about 180° opposed from each other in order to provide coupling by rotating coupling half in relation to each other the coupling halves ([0101]), which would provide secure coupling while the coupling is easily breakable by rotating it. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malhi to incorporate the teachings of Burge and provide the pair of protrusions extending orthogonally from a surface of the tubing in order to provide the secure connection and also make the connection easily breakable by rotating it.
	Malhi, as modified by Burge, is still silent as to a filter comprising a sintered polymer and the absorbent material is a superabsorbent material, and the filter disposed within the inline coupling, and the filter having a density between 0.51g/cm³ and 0.59 g/cm³
Kunschak teaches an inline filter (figure 9a, particulate filter 9a) disposed within the inline coupling (figure 9, attachment port 3a)
Kunschak provides the filter disposed within the attachment port in order  to prevent foreign particles introduced via an external medical fluid-guiding component flow to medical fluid conduction system ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malhi, as modified by Burge, and provide the inline filter disposed within the inline coupling in order to prevent material from wound dressing to be reached the NPWT therapy unit.
Malhi, as modified by Burge and Kunschak, is still silent as to the filter comprising a sintered polymer and the absorbent material is a superabsorbent material.
Mao teaches a porous self-sealing media comprises a sintered polymer and a superabsorbent material (col 44 lines 44-46, the porous self-sealing medium comprises a sintered mixture of thermoplastic particles, PAA powders and super absorbent particles).
	Mao provides the self-sealing medial comprises sintered mixture of thermoplastic particles and super absorbent particle in order to prevent liquid from passing through upon contact of liquid (col 1 lines 43). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malhi, as modified by Kunschak, to incorporate the teachings of Mao and provide the inline filter comprising a sintered polymer and a superabsorbent material in order to prevent the liquid passing from the filter.
	Malhi, as modified by Burge and Kunschak, is still silent as to the filter having a density between 0.51g/cm³ and 0.59 g/cm³
	However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Malhi, as modified by Burge and Kunschak, to have the filter having a density between 0.51g/cm³ and 0.59 g/cm³ since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Malhi, as modified by Burge and Kunschak, would not operate differently with the claimed density and since Kunschak teaches the filter is disposed within the attachment port and capturing particles ([009]). Further, applicant places no criticality on the range claimed, indicating simply that the target density ranging from approximately 0.51g/cm³ and 0.59 g/cm³ ([0047])
Regarding claim 9, Malhi, as modified by Burge, Kunschak and Mao, teaches the dressing assembly according to Claim 8.
	Malhi does not discloses the filter comprises a mixture of polyethylene and a super absorbing polymer, and is configured to perform as a gel-block when wet so as to prevent fluid from migrating through the filter.
	Mao teaches the filter comprises a mixture of polyethylene and a super absorbing polymer
 (col 4 lines 43-44, the self-sealing media comprises a thermoplastic and the thermoplastic particles are selected from the group consisting of polyethylene, and col 44 lines 44-46, the porous self-sealing medium comprises a sintered mixture of thermoplastic particles, PAA powders and super absorbent particles), and is configured to perform as a gelblock when wet so as to prevent fluid from migrating through the filter (col 1 lines 43, prevent liquid from passing through upon contact of liquid).
Mao provides the porous self-sealing medium comprises a sintered mixture of polyethylene and super absorbent particle in order to prevent liquid from passing through upon contact of liquid (col 1 lines 43), which would benefit the device of Mao from preventing the liquid reaches the pressure source. Therefore,  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malhi, as modified by Burge and Kunschak, to incorporate the teachings of Mao and provide  the mixture of polyethylene and a super absorbing polymer in order to prevent liquid pass through the coupler.
Regarding claim 12, Malhi, as modified by Burge, Kunschak and Mao, teaches the dressing assembly according to Claim 8.
Malhi further discloses the first half coupling comprises a female connector and the second half coupling comprises a male connector (col 5 lines 39-43, conduit sections 36A-D of conduit 36 are connected by connector for example bayonet coupling, which comprises female connector and male connector).
Regarding claim 13, Malhi, as modified by Burge, Kunschak and Mao, teaches the dressing assembly according to Claim 8.
Malhi does not disclose wherein the filter comprises a dye configured to be released when wet so as to indicate exposure of the filter to fluid.
Mao teaches the filter comprises a dye (col 7 lines 33-40, color change indicator may be optionally employed in the compositions of the present invention. Color change indicator comprises an inorganic or organic dye) configured to be released when we so as to indicate exposure of the inline filter to fluid (col 7 lines 54-55, indicating liquid contact).
	Mao provides a dye to the porous self-sealing media in order to indicate liquid contact (col 7 lines 54-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mao, as modified by Burge and Kunschak, to incorporate the teachings of Mao and provide the inline filter further comprises a dye in order to indicate liquid contact.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Malhi, in view of Burge, Kunschak and Mao, and in further view of Locke. 
Regarding claim 14, Malhi, as modified by Burge, Kunschak and Mao, teaches the dressing assembly according to Claim 8.
Malhi does not disclose the filter comprises activated charcoal as a mixture or a layer, the activated charcoal configured to improve absorbency of the filter as well as reduce dressing odor.
Locke teaches reduced pressure sources and system comprises a filter (col 7 line 10, polymeric porous hydrophobic material) comprises activated charcoal as a mixture or a layer(col 7 lines 18-21k in addition, an odor-absorbing material be added to the polymeric, porous, hydrophobic material, and the odor-absorbing material maybe charcoal), the activated charcoal configured to improve absorbency of the filter as well as reduce dressing odor (col 7 lines 20, odor filter reduce odor produced by exudate).
	Locke provides a polymeric porous hydrophobic material filter comprises charcoal in order to remove odors as the exhaust gas exits (col 7 lines 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Malhi, as modified by Burge, Kunschak and Mao to incorporate the teachings of Locke and provide the inline filter comprises activated charcoal in order to reduce odor from wound exudate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781